Motion by defendant to stay execution and to stay proceedings in superior court denied 8 April 1998. Motion by defendant for stay of execution dismissed 21 April 1998. Motion by Attorney General to vacate stay of execution entered by Martin, J., Superior Court, Rowan County on 22 April 1998 is allowed 22 April 1998.
Upon consideration of the petition by Doris Flowers for a writ of certiorari to review the order of the Superior Court, Rowan County, the following order was entered:
The execution scheduled for 24 April 1998 is hereby stayed. The petition for writ of certiorari is treated as a motion for the *286appointment of Doris Flowers as next friend for the defendant Wendell Flowers for the purpose of petitioning the Superior Court, Rowan County, for an evidentiary hearing to determine said defendant’s competency under G.S. 15A-1001(a) to proceed to execution. The motion is allowed for that limited purpose only. David K. Williams, Jr., the petitioning attorney, is hereby appointed as counsel for the limited purpose of representing Doris Flowers as next friend of the defendant Wendell Flowers in said hearing. The Superior Court, Rowan County, is directed to order payment of funds to permit evaluation of defendant by a mental health expert, and for testimony by said expert.
Said hearing shall be completed and an order determining defendant’s competency entered within thirty days of the date of this order. The Superior Court, Rowan County, shall certify to this Court, within 20 days of the entry of its order, a copy of said order and a transcript and record of the proceedings. By order of the Court in conference, this the 23rd day of April 1998.
Motion by Doris Flowers to withdraw request for competency hearing previously ordered denied 8 May 1998.